Citation Nr: 1722300	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-27 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased initial rating for bilateral hearing loss, currently rated as noncompensable prior to April 6, 2010, and as 10 percent disabling from that date.

2. Entitlement to an initial compensable rating for erectile dysfunction.

3. Whether the reduction of the Veteran's rating for prostate cancer from 100 percent to 20 percent effective February 1, 2017 was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1946 to May 1947 and from November 1949 to June 1971.  His awards include the World War II Victory Medal, the Korean Service Medal with five stars, and the Combat Aircrewman Insignia with three stars.  

The Veteran's bilateral hearing loss and erectile dysfunction claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for these conditions, and assigned noncompensable ratings.  The Veteran appealed the initial ratings assigned to the Board.  

A June 2010 decision review officer decision granted a 10 percent rating for bilateral hearing loss effective from April 6, 2010.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased initial rating for bilateral hearing loss remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's prostate cancer claim comes before the Board on appeal from a November 2016 rating decision by the RO which reduced the Veteran's rating for prostate cancer to 20 percent effective February 1, 2017.  In December 2016, the Veteran filed a notice of disagreement (NOD) with that rating decision.  To date, a statement of the case (SOC) has not been issued concerning this claim. 

The Veteran originally requested a Board hearing in his September 2010 substantive appeal, but withdrew that request in August 2014.  No other hearing request remains pending.  

In May 2015 and August 2016, the Board remanded the bilateral hearing loss and erectile dysfunction issues for further evidentiary development.  The case is once again before the Board.

In a written statement received in August 2015, the Veteran appears to have raised the issue of entitlement to service connection for claustrophobia attacks.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to an initial compensable rating for erectile dysfunction and the propriety of the rating reduction for prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 6, 2010, the most probative evidence indicates the Veteran's hearing loss was manifested by, at worst, Level III hearing loss in the left ear and Level II hearing loss in the right ear.  

2. Since April 6, 2010, the most probative evidence indicates the Veteran's hearing loss has been manifested by, at worst, Level VI hearing loss in the left ear and Level III hearing loss in the right ear.  


CONCLUSIONS OF LAW

1. Prior to April 6, 2010, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

2. Since April 6, 2010, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R.  § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  The Veteran's service treatment records are on file, as are various post-service medical records.  Additionally, the Veteran was afforded VA audiological examinations in July 2008, April 2010, and January 2016.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not asserted that his hearing loss has worsened since the most recent examination. 

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  Following the May 2015 remand, the Veteran was afforded a new VA audiological examination, and updated VA and private treatment records were obtained.  In its August 2016 remand, the Board directed the AOJ to request private treatment records from the Veteran's private ear, nose, and throat specialist (ENT), and to contact the private audiology practice, A. H. C., 
that performed a May 2008 audiological assessment to ascertain whether the Maryland CNC word list was used during that assessment.  Subsequently, records from the private ENT were obtained, and the AOJ contacted A. H. C.  In a September 2016 report of contact, a medical records official with A. H. C. stated that the Veteran's records were destroyed, as it had been over seven years since the Veteran's testing, which is beyond their retention period.  The Veteran also reported in August 2016 that he had contacted A. H. C. and was told that they had no longer retained his records.  Accordingly, the Board finds that the duty to assist has been satisfied, that there has been substantial compliance with the prior remand instructions, and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

In this case, the Veteran is seeking an initial compensable evaluation for bilateral hearing loss prior to April 6, 2010, and a rating in excess of 10 percent thereafter.  

During the course of the appeal, the Veteran has stated that he experiences difficulty hearing and understanding speech, including at restaurants or church.  He also averred to difficulty hearing telephones, radios, signals, and televisions, and hearing in environments with background noise.  He asserts that he should be granted an increased rating because a VA audiologist conducted an extensive hearing assessment in conjunction with his treatment in June 2009, and the audiologist told him that his level of hearing loss warranted a 30 percent disability rating.  
Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

After review of the record, the Board finds that an increased rating is not warranted for the Veteran's bilateral hearing loss at any time during the period under review.

Turning first to the period prior to April 6, 2010, the only audiometric findings valid for rating purposes come from the July 2008 VA examination.  The audiogram conducted during that examination showed puretone thresholds of 35, 45, 65, and 65 decibels in the right ear, and 40, 50, 65, and 75 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average puretone thresholds were 53 decibels in the right ear and 58 decibels in the left.  Speech audiometry revealed speech recognition ability of 88 percent in both ears.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the left ear and Level II hearing loss in the right ear.  Where hearing loss is at Level III in the poorer ear and Level II in the better ear, a noncompensable rating is assigned under Table VII.

The record does contain two other audiological evaluation reports from this time period.  However, neither evaluation is valid for rating purposes because the Maryland CNC test was not used in accordance with 38 C.F.R. § 4.85.  

The first comes from May 2008, where the Veteran was examined by C. C. W. at the A. H. C.  As previously noted, the AOJ contacted A. H. C. to determine if the Maryland CNC test was used, or if more records could be obtained, but the Veteran's records were destroyed.  The Veteran also contacted A. H. C. in August 2008 and was told that while A. H. C. currently uses the Maryland CNC test, it is unknown whether the Maryland CNC was used during hearing tests conducted during that time period.  Therefore, as it cannot be determined that the Maryland CNC test was used during the May 2008 audiological evaluation, this evaluation is not valid for rating purposes.  

The second comes from June 2009, where the Veteran presented for a VA audiological assessment for treatment purposes.  The test results indicated moderate sloping to severe sensorineural hearing loss with poor word recognition ability in both ears.  The results were stated to not be consistent with the Veteran's previously obtained results or his current disability rating.  However, the Northwestern University Auditory Test Number Six (NU-6) was used rather than the Maryland CNC.  Thus, these audiometric findings are not valid for rating purposes.

Turning to the period since April 6, 2010, the Veteran was examined in April 2010 by a VA contract examiner.  The audiogram conducted during that examination showed puretone thresholds of 45, 55, 65, and 70 decibels in the right ear, and 50, 65, 70, and 75 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 59 decibels in the right ear and 65 decibels in the left.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in both ears.  Where hearing loss is at Level IV bilaterally, a 10 percent rating is assigned under Table VII.

The Veteran was afforded another VA examination in January 2016.  The audiogram conducted during that examination showed puretone thresholds of 50, 65, 70, and 70 decibels in the right ear, and 50, 70, 70, and 80 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 64 decibels in the right ear and 68 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 72 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the left ear and Level III hearing loss in the right ear.  Where hearing loss is at Level VI in the poorer ear and Level III in the better ear, a 10 percent rating is assigned under Table VII.

The Board observes that the Veteran underwent another audiological evaluation for treatment purposes in November 2013.  As the NU6 word list and not the Maryland CNC was used, it is not valid for rating purposes.  

Concerning both periods, the Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including difficulty understanding speech, including at church, at restaurants, and in conversations with friends, as well as difficulty hearing telephones, radios, signals, and televisions and in environments with background noise.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Concerning the 2009 VA audiologist's reported statement that the Veteran's hearing loss is warranting of a 30 percent disability rating, the Board has noted that the 2009 audiologist's evaluation is not valid for rating purposes, as it did not use the Maryland CNC test in  accordance with 38 C.F.R. § 4.85(a).  Therefore, the Board finds the VA examinations of record, conducted in accordance with 38 C.F.R. § 4.85(a), to be highly probative, and to greatly outweigh the 2009 VA audiologist's asserted statement, which is not supported by compliant audiometric findings.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence). Moreover, the VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In summary, the most probative evidence of record fails to demonstrate that an initial compensable rating is warranted for the Veteran's bilateral hearing loss prior to April 6, 2010, and that a rating in excess of 10 percent is warranted thereafter.  
The Board is grateful to the Veteran for his distinguished and 
honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S.                § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
.  

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to April 6, 2010, and an initial rating in excess of 10 percent thereafter, is denied.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims

Turning first to the erectile dysfunction claim, as noted in the Board's prior remand decisions, the Veteran's private treatment records reflect that he has been assessed with Peyronie's disease, a physical deformity of the penis.  Specifically, the records note that a prosthesis was implanted in May 2010 due to his erectile dysfunction and Peyronie's disease.  As penile deformity is required for a 20 percent rating under the Diagnostic Code in effect for the erectile dysfunction, Diagnostic Code 7522, the Board remanded this issue in May 2015 to schedule the Veteran for a urology examination and to obtain an opinion concerning the link between any penile deformity, including Peyronie's disease, and service or a service-connected condition.  The Veteran subsequently received a prostate cancer examination but not a separate urology examination.  Therefore, the Board remanded the claim again in August 2016 to schedule the Veteran for an examination to diagnose any penile deformities and to obtain the requested opinion.

In August 2016, the Veteran was afforded a male reproductive examination.  The examiner noted the Veteran's erectile dysfunction but reported that the Veteran's penis was normal.  The examiner then provided an opinion relating to the etiology of his erectile dysfunction, but she did not discuss his Peyronie's disease as requested by the Board.  

The Board is obliged to ensure that an examination provided to a Veteran is adequate and that its prior remand directives are complied with.  See Barr, 21 Vet. App. at 312; Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, remand is required to afford the Veteran with a new VA examination and to obtain the requested VA opinion.  To ensure that the requested opinion is adequate, the Board will request that the Veteran be examined by a urologist.     

Additionally, the AOJ should attempt to obtain updated private treatment records, including records from Drs. A. J. and J. P., as well as updated VA treatment records.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning the Veteran's prostate cancer claim, the RO has not issued an SOC in response to the Veteran's NOD.  Thus, the RO must now respond to the Veteran's timely NOD with an SOC addressing the appeal.  See Manlincon v.  West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue an SOC addressing the Veteran's appeal concerning his claim of the propriety of the rating reduction for prostate cancer.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal expires.  If the Veteran and/or the Veteran's representative perfects the appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the appeal to the Board for the purpose of appellate disposition, if the appeal remains denied.

2. Obtain VA treatment records dating from April 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his reproductive system, to include Dr. A. J., and Dr. J. P.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. Schedule the Veteran for an examination by a urologist.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed penile deformities, including Peyronie's disease.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from May 2008 onward.  The penile deformity need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows a past diagnosis of Peyronie's disease.  This disorder should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that Peyronie's disease is not a current disability, then the explanation should include a discussion of the VA medical records and prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed penile deformity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the penile deformity was caused by a service-connected disability, including erectile dysfunction, diabetes, and/or residuals of prostate cancer?  Please explain why or why not.  

d. If not caused by a service-connected disability, is it at least as likely as not that the penile deformity has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected disability?  Please explain why or why not. 

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims of entitlement to an initial compensable rating for erectile dysfunction.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


